Citation Nr: 1446274	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	William T. Graham, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In February 2014, the Board remanded the claims for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

The Veteran contends that his diabetes mellitus was caused by exposure to herbicides when he was stationed in Vietnam.  He contends that he served in Vietnam sometime between January 1971 and December 1971, in Pleiku, and was involved in combat.  His service personnel records reflect that that he embarked on board the USS New Orleans LPH-11 from Okinawa in June 1971.  His personnel records also show that from July 1971 to September 1971, his unit served on three occasions as part of the "ready OPS w/CTG 79.4 within the contiguous waters of RVN."  A ship history states that from May 1971, the USS New Orleans LPH-11 appeared in the Western Pacific to conduct various convoy under combat simulations.  The National Archives and Records Administration (NARA) submitted unit command chronologies for the Veteran's unit from 1971 to 1972.  These records show that from January 1971 to June 1971, his unit was located in Japan.  Following that time period, his unit went to sea enroute to Subic Bay, Philippines.  It then states that the unit was involved in "Special Operations" from July 1, 1971, to October 17, 1971, but states, repeatedly, "See page A-1 items 1-4" whenever that period of time is mentioned.  It does not appear that "page A-1" was included in the command chronologies submitted by NARA.  This document is pertinent to the claim because it references the period of time in which the Veteran's unit was located within the contiguous waters of Vietnam, and when the Veteran contends that he had Vietnam service.  Thus, on remand, that document should be obtained.  Also on remand, the RO should request that either NARA or the Joint Service Records Research Center review the Veteran's military history and state whether the USS New Orleans LPH-11 docked in Vietnam or was located in the inland waterways of Vietnam, as well as the likelihood that servicemen left the ship to enter Vietnam.

The Veteran's claim for service connection for hypertension is intertwined with his claim for service connection for diabetes, and thus that claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate service organization, including the National Archives and Records Administration and the Joint Services Records Research Center, the following:

a)  Obtain a copy of the document "A-1 items 1-4" as is referenced repeatedly in the command chronologies for the 3rd Marine Division (-) (Rein), FMF for the period "July 1 to October 17 1971," when the Veteran's unit was noted to be "aboard ARG shipping."  

b)  The service organization is requested to conclude whether, from July 1971 to October 1971, the USS New Orleans LPH-11 docked in Vietnam or served in the inland waterways of Vietnam and whether there is any indication that serviceman left the ship to engage in combat in Vietnam, specifically, Pleiku.  

Efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found by the RO in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing.

2.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

